Citation Nr: 1011529	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-19 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of both hips (bilateral hip disability), to include 
as secondary to service-connected left ankle arthritis.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine (lumbosacral spine 
disability), to include as secondary to service-connected 
left ankle arthritis.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
January 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision from 
the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
bilateral hip and lumbosacral spine disabilities and denied a 
total rating based on individual unemployability.

A hearing at the RO before the undersigned was conducted in 
June 2008.  The Board remanded the claim in August 2008 for 
further development and consideration.

In a June 2009 decision, the Board denied the claim.  The 
Veteran entered a timely appeal to the U. S. Court of Appeals 
for Veterans Claims (Court).  By Order dated in January 2010, 
pursuant to a joint motion, the Court remanded the decision 
to the Board for readjudication.  The joint motion was based 
on the fact that Social Security Administration records and 
an October 2008 VA examination report were not associated 
with the record on appeal.  The Board notes that these 
records are currently associated with the Veteran's claims 
file as is the March 2009 SSOC which records the receipt of 
SSA records in August 2008 and receipt of VA examination 
reports dated in October and November 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service treatment records note that, on July 
22, 1967, the Veteran sprained his left ankle.  On July 25, 
1967, it was noted that the ankle was healing well.  The 
Veteran's medical examination pursuant to separation from 
service in December 1967 was negative for any musculoskeletal 
complaints or findings.

In a January 1999 letter, Alfred C. Pietrangelo, M.D., stated 
that the Veteran had been his patient from 1968 to 1996, he 
does not have access to the Veteran's medical records, and 
his statement is based on his memory.  He stated that the 
Veteran had frequently noted that a left ankle injury 
progressed to cause hip and back problems.  He stated that 
the Veteran developed arthritis much earlier than would be 
expected with normal aging.  The physician also stated that, 
"in all probability" his pathological changes in his back 
and hips are related to his left ankle injury.  In a letter 
received in September 2006 and June 2008, Dr. Pietrangelo 
stated that the Veteran's hip and back problems are due to 
his inservice ankle injury.

A letter from Lambro Demetriades, M.D., dated in April 2002, 
is of record.  The private physician stated that the 
Veteran's chief complaint was low back, hips, a d leg and 
pain for about 30 years.  He denied any specific history of 
trauma.  The Veteran had an antalgic gait secondary to his 
pain.  The impression was degenerative changes in the lumbar 
spine with essentially mechanical back pain.  

A decision of the Social Security Administration (SSA) 
granted the Veteran disability insurance benefits effective 
April 2002, due to back disorders and diabetic neuropathy.

An initial private chiropractic examination/evaluation report 
dated in October 2005 is of record.  The Veteran stated that 
his low back disability began in service when he jumped off a 
truck, landed in a hole, severely sprained his ankle.  
According to the Veteran, "from that point forward, he began 
to experience pain down his leg."  

The Veteran underwent laminectomy of L3-L4 and L4-L5 and 
right total hip replacement in 2006.

In a statement dated in March 2006, the Veteran stated that 
he sustained a left ankle sprain in service in 1967 and, 
later that year, he would get a pain down his right leg.  The 
next year, when he was separated from service, he saw an 
orthopedist, and was told he had a torn disc.

In a Medical consultants review for SSA disability purposes, 
dated in July 2006, the Veteran related low back pain since 
1967.  

A VA joints examination was conducted in May 2007.  The 
Veteran's claims file was reviewed.  After obtaining the 
Veteran's history and conducting an examination, the examiner 
stated that the Veteran's current hip and back conditions are 
degenerative changes which were most likely caused by 
obesity, his occupation (hair stylist for 40 years), and 
aging.  The examiner concluded that it was less likely as not 
that the Veteran's service-connected left ankle disability 
caused the hip and back conditions.

In a June 2007 statement, the Veteran stated the he tore a 
disk in his back when he sustained his inservice injury but 
that military personal failed to properly diagnose the 
condition.  He also stated that after his discharge, he had 
sharp pain from his ankle to his leg and private physicians 
informed him that he had a torn disc.  He later developed 
arthritis in his left ankle which essentially resulted in 
altered biomechanics which eventually caused his severe hip 
and low back conditions.

In a January 2008 letter, Glenn G. Gabisan, M.D., stated that 
the Veteran sustained a severe left foot strain in service in 
1967 and has had chronic pain which has become progressively 
worse.  The private physician opined that the Veteran's 
severe left foot and ankle sprain in 1967 led to degenerative 
arthritis which causes pain with walking and an altered gait.  
He also stated that "[t]he injury and subsequent arthritis 
to his left foot does not cause the arthritis at the left hip 
or lumbar spine but may exacerbate left hip and lumbar pain 
from an altered gait caused by painful arthritis at the left 
foot."

At his hearing in June 2008, the Veteran stated that he did 
not complain of any back problems at the time he injured his 
left ankle in service.  See hearing transcript (T.) at 9.  
However, he stated that he started getting shooting pains 
down his leg shortly after separation from service and sought 
treatment from a private orthopedist who is deceased and from 
a general practitioner, Dr. Pietrangelo.  T. at 11.

In an October 2008 statement, the VA examiner who conducted 
the May 2007 examination stated that the Veteran's gait was 
normal at the time of the examination.  In a November 2008 
statement, that same VA examiner again reviewed the Veteran's 
claims file, and opined that the Veteran's bilateral hip and 
lumbosacral spine disability are neither attributable to an 
inservice injury nor secondary to his service-connected left 
ankle disability.  The examiner again stated the conditions 
are degenerative and most likely caused by aging and obesity.

In a letter dated in April 2009, Eugenia T. Babiak, M.D., a 
specialist in pulmonary diseases and internal medicine, 
stated that she has been treating the Veteran since October 
2008.  She stated she reviewed the Veteran's past history and 
information from previous physicians, and opined that it was 
as least as likely as not that the Veteran's hip, spine and 
ankle conditions are the result of an inservice injury in 
1967 when the Veteran injured his ankle and tore a disc in 
his low back.

The medical opinions of record are inadequate to resolve the 
issue of whether the Veteran's lumbosacral spine and 
bilateral hip disabilities were aggravated by the Veteran's 
left ankle arthritis.  In light of the need to remand the 
claims to resolve this issue, another complete medical 
opinion regarding service connection on a direct and 
secondary basis will be requested.  

The appeal for TDIU is inextricably intertwined with these 
claims, inasmuch as a grant of service connection for a 
disability could affect the outcome of the TDIU claim.  
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  And 
therefore, further consideration of this claim must be 
deferred to avoid piecemeal adjudication.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an orthopedic 
examination regarding his lumbosacral 
spine and bilateral hip disabilities.  The 
Veteran's claims folder and a copy of this 
Remand must be made available to the 
examiner in conjunction with the review.  
The examiner should render an opinion as 
to whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any currently diagnosed 
lumbosacral spine and bilateral hip 
disabilities was a) incurred in service; 
b) caused by the Veteran's service-
connected left ankle arthritis; or c) 
aggravated by the Veteran's service-
connected left ankle arthritis, and, if 
so, what level of disability is 
attributable to such aggravation.  In 
rendering the requested opinions, the 
examiner must address the significance of 
the existing medical opinions of record 
pertaining to these issues.  The examiner 
should provide a comprehensive rationale 
for the opinions provided.

2.  Readjudicate the Veteran's service 
connection claims.  When the above action 
is completed, readjudicate the claim for a 
total rating based on unemployability.  If 
any action taken is adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


